Citation Nr: 0600256	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from October 1974 to 
November 1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision and was remanded in October 
2004.  


FINDING OF FACT

No medical professional has opined that the veteran's current 
hearing loss of the left ear was first manifested in service 
or to a compensable degree within one year of his discharge.  


CONCLUSION OF LAW

Service connection for hearing loss of the left ear is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA provided the veteran VCAA notice via a December 2004 
letter, which clearly advised him of the four elements 
required by Pelegrini II.  Although VCAA notice was provided 
after the initial adjudication of the veteran's claim, he was 
not prejudiced thereby because this was harmless error.  VA 
sent the veteran VCAA notice in December 2004 and 
readjudicated his claim in an August 2005 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

During the course of this appeal, VA has obtained and 
reviewed service medical records, VA medical records, and 
written statements from the veteran.  VA has fulfilled its 
duty to seeking relevant records.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3), (d).  The veteran underwent 
VA audio evaluations in January 2003 and July 2005.  The 
report of these evaluations have been obtained and reviewed 
by the Board.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claim.  
 
II.  Claim for service connection

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Sensorineural hearing loss may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran has claimed (such as in a June 2002 written 
statement) that he has hearing loss of the left ear resulting 
from exposure to noise from ambulance sirens, helicopter 
engines, and sonic booms from jets while working as a medical 
technician during active duty.  At a January 2003 VA 
examination, he attributed his hearing loss to military noise 
exposure without the benefit of hearing protection.  (His DD 
Form 214 confirms that he had active duty in the Air Force 
from October 1974 to November 1983, and that his primary 
specialty was "Medical Services Specialist.").    

There is no question that the veteran currently has hearing 
loss of the left ear.  Impaired hearing is considered to be a 
disability for VA purposes when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  For example, a VA examination report 
dated in July 2005 reveal a pure tone threshold of 40 
decibels at 4000 Hertz.   

The veteran denied any history of ear trouble or loss of 
hearing in conjunction with a May 1974 entrance examination.  
The examination itself revealed normal ears and pure tone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
--
10

At an August 1981 periodic examination, his ears were 
essentially normal (although the inexplicable abbreviation 
"VNB" was noted concerning his ear drums).  In any case, an 
audiogram revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
20
20

In his June 2002 letter, the veteran stated that during his 
August 1981 examination, the examiner had informed him that 
his hearing was bad and that he needed a waiver for his next 
remote duty assignment.  He also asserted that during (and 
after) active duty, he was informally treated (i.e., without 
documentation) in emergency rooms for numerous ear 
infections.  In any case, there is no documentation that the 
veteran sought treatment for or complained of any hearing 
loss of the left ear during active duty.  The service medical 
records folder does not include any separation examination 
report, and he has not indicated that there are any 
outstanding service medical records. 

Moreover, no health care professional has related the 
veteran's left ear hearing loss to service.  In fact, in a 
July 2005 report a VA audiologist  wrote that 

[w]hile [the veteran] reports that his 
hearing loss . . . began while he was in 
the military, there is no documentation 
of . . . hearing loss . . . while he was 
in the service.  He had no hearing test 
upon leaving the military in 1983 but his 
hearing test in August of 1981 shows 
hearing within normal limits in both 
ears.  There are no reports of hearing 
loss until 2003, nearly 20 years after 
leaving the service.  Given the above 
facts, the relationship between the 
condition and the military service is 
purely speculative, i.e. evidence does 
not support an opinion.  

Although he contends that his left ear hearing loss results 
from exposure to noise during active duty, as a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that any 
current hearing loss of the left ear began years after the 
veteran's active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for hearing loss of the left 
ear, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hearing loss of the left ear is 
denied.




	                     
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


